Citation Nr: 0936835	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-33 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to August 
1973.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Service connection is in effect for degenerative joint 
disease of the lumbar spine for which a 40 percent rating is 
assigned.

The case was remanded by the Board in April 2009 for a 
hearing.

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge at the VARO on Travel Board in August 
2009; a transcript is of record.  Tr.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is now diagnosed with PTSD.  His claim has been 
denied on the basis that stressors cannot be verified.

He argues that his stressors were as a result of his MOS 
which was as a fire protection specialist for which he 
received training at Chanute AFB.  He got married and he (or 
they) went to Carswell AFB in 1970 where he made airman first 
class and sergeant  Tr. at 3.  

He has testified that he had three in-service incidents (at 
Carswell AFB) which were stressors: (1) testing was being 
done F-111's by General Dynamics when one of the planes 
crashed and he responded although not on crash rescue at the 
time.  Although the parachutes opened in the capsule, both 
pilots were nonetheless killed.  Tr. at 4.  (2) In 1970 or 
1971, a structural fire occurred at a colonel's house on-
base, to which they responded with circumstances of which he 
delineates and for which he received treatment for cuts.  Tr. 
at 4-5.  (3) They were doing testing of touch-and-goes and 
fly-bys with a KC-135 after six months later or so, and this 
plane also crashed.  He had to wait until water was received 
and when finally retrieved, the pilot had ejected, still in 
his seat, and an engine set down on him and drove him into 
the ground, breaking every bone in his body.  Tr. at 5-6.  He 
clarified other aspects of the stressful situations and 
identified his supervisor in his two years or so at Carswell.  
Tr. at 10.

The case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    The Veteran should be asked to provide 
any further information including 
documentation from family, friends, 
comrades, etc., who served with him at 
Carswell AFB and can provide data with 
regard the incidents he claims as 
stressors for his PTSD as cited above.  
This might take any number of forms 
including letters to family or friends, 
recollections of any family members who 
accompanied him, etc. as to either the 
incidents or his frame of mind in regard 
thereto.  He may also be able to give more 
specific dates as to his presence at the 
AFB and the incidents he recalls as 
stressors. 

2.  The service department should be 
contacted and asked to confirm and 
document as fully as possible the two 
plane crashes and the structural fire at 
Carswell AFB as cited above.  

3.  If it can be determined that one or 
more of the purported plane incidents 
involved testing by a Defense contractor, 
e.g., General Dynamics, they should be 
contacted via appropriate channels to 
verify and/or elaborate upon any such an 
incident (with no need to discuss reasons 
or responsibility for the crash, but 
merely documenting the fact that such a 
crash took place and detailing the 
circumstances, residuals, loss of life, 
nature of crash and related factors, if 
possible).

3.  The case should then be reviewed and 
if the decision is unsatisfactory, a SSOC 
should be issued and the Veteran and his 
representative should be afforded a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The Veteran 
need do nothing further until so notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


